  Case 3:21-cv-06394-MAS-DEA Document 2 Filed 03/23/21 Page 1 of 3 PageID: 29


 MORGAN, LEWIS & BOCKIUS LLP
 (A Pennsylvania Limited Liability Partnership)
 502 Carnegie Center
 Princeton, New Jersey 08540-7814
 Emily Cuneo DeSmedt (031902011)
 Phone: (609) 919-6600
 Fax: (609) 919-6701
 Attorney for Defendant

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


    MEGAN FRAZIER,
                                                  Civil Action No.: 3:21-cv-6394
                         Plaintiff,
                                                  DOCUMENT ELECTRONICALLY FILED
    vs.

    AMAZON.COM SERVICES, INC.; and
    JOHN DOES 1-5 AND 6-10,

                         Defendants.


          DEFENDANT’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant

 Amazon.com Services LLC (formerly Amazon.com Services, Inc.) hereby respectfully

 makes its required Corporate Disclosure Statement. Amazon.com Services LLC is a

 wholly owned subsidiary of parent company Amazon.com, Inc. Amazon.com, Inc. has no

 parent company, and no other publicly held company owns 10% or more of Amazon.com,

 Inc.’s stock.




DB1/ 120005183.1
  Case 3:21-cv-06394-MAS-DEA Document 2 Filed 03/23/21 Page 2 of 3 PageID: 30


 Dated: March 23, 2021              Respectfully submitted,

                                    MORGAN, LEWIS & BOCKIUS LLP

                                    s/Emily Cuneo DeSmedt
                                    Emily Cuneo DeSmedt
                                    502 Carnegie Center
                                    Princeton, New Jersey 08540-7814
                                    Telephone: (609) 919-6600
                                    Facsimile: (609) 919-6701
                                    emily.desmedt@morganlewis.com

                                    Michael L. Banks (pro hac vice forthcoming)
                                    1701 Market Street
                                    Philadelphia, PA 19103
                                    Telephone: (215) 963-5387
                                    Facsimile: (215) 963-5001
                                    michael.banks@morganlewis.com

                                    Andrea N. Threet (pro hac vice forthcoming)
                                    1111 Pennsylvania Avenue, NW
                                    Washington, D.C. 20004-2541
                                    Telephone: (202) 739-5053
                                    Facsimile: (202) 739-3001
                                    Attorney for Defendant




DB1/ 120005183.1                       2
  Case 3:21-cv-06394-MAS-DEA Document 2 Filed 03/23/21 Page 3 of 3 PageID: 31


                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 23rd day of March, 2021, a true and correct copy

 of the foregoing Corporate Disclosure was served on the party listed below via Federal

 Express:


                                     Drake P. Bearden, Jr.
                                 Attorney I.D. No. 039202009
                                18000 Horizon Way, Suite 800
                                   Mount Laurel, NJ 08054
                                     Attorney for Plaintiff



                                          s/ Emily Cuneo DeSmedt
                                          Emily Cuneo DeSmedt




DB1/ 120005183.1
